UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YUAJIAN LIN, et al.,

                               Plaintiffs,
                       -against-                              15cv09507 (DF)

 LA VIE EN SCHEZUAN RESTAURANT                                MEMORANDUM
 CORP., et al.                                                AND ORDER

                               Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In January 2020, this Court conducted a bench trial in the above-captioned wage-and-

hour case, which is before this Court on consent pursuant to 28 U.S.C. § 636(c). Following the

trial, the Court found that plaintiffs Yunjian Lin (“Lin”) and Yu Huang (“Huang”) (collectively,

“Plaintiffs”) were entitled to judgment in their favor under the New York Labor Law (“NYLL”)

against defendants La Vie En Szechuan Restaurant Corp. (“La Vie En Szechuan”), Savour

Sichuan Inc. (“Savour Sichuan”), and Yi Zhang (“Zhang”) (collectively, for purposes of this

Memorandum and Order, “Defendants”). 1 As stated on the record at trial, and reiterated in the

Court’s February 11, 2020 Order (Dkt. 117), the Court directed the parties to attempt to stipulate

to the amount of attorneys’ fees and costs to be awarded to Plaintiffs in connection with the

judgment, and further instructed Plaintiffs that, if no agreement could be reached, then they



       1
          Plaintiffs have moved for entry of a default judgment against defendant
Zhong Qing Wang (“Wang”), who did not appear to defend this case at trial. (Dkt. 118.)
The Court has given Wang until April 27, 2020 to respond to Plaintiffs’ motion. (Dkt. 132.) If
the Court determines that a default judgment against Wang is warranted, then it will separately
address any attorneys’ fees or costs that may be recoverable as against Wang, upon a separate
application by Plaintiffs setting out the time spent by counsel with respect to the pursuit of
Plaintiffs’ claims against him. (See Dkt. 127, at 4.)
should submit a fee application. On February 24, 2020, Plaintiffs filed a letter motion seeking

leave to file a motion for attorneys’ fees (Dkt. 123), even though the Court had already granted

Plaintiffs leave to file such a motion, and although Plaintiffs apparently intended their

submission to constitute a complete fee application (see id. (attaching a substantive attorney

declaration, a copy of counsel’s contemporaneous time records, and a memorandum of law)).

On March 5, 2020, Defendants filed an attorney declaration in opposition to Plaintiff’s

application. (Dkt. 126.) Defendants do not dispute that Plaintiffs are entitled to attorneys’ fees

and costs, but they argue that the amounts Plaintiffs seek are “excessive and unreasonable.” (See

id.) Plaintiffs have made no further submission in reply.

         Having reviewed Plaintiffs’ counsel’s requested hourly rates and time records, the Court

finds that, in connection with the judgment to be entered against defendants La Vie En Szechuan,

Savour Sichuan, and Zhang, Plaintiffs are entitled to recover $41,681.81 in attorneys’ fees and

costs.

                                          DISCUSSION

I.       APPLICABLE LEGAL STANDARDS

         “Under both the FLSA and the NYLL, a prevailing plaintiff may recover [his or] her

reasonable attorney’s fees and costs.” Najnin v. Dollar Mountain, Inc., No. 14cv5758, 2015 WL

6125436, at *4; 29 U.S.C. § 216(b); N.Y. Lab. Law § 198(1-a). The Court has discretion to

determine the amount of attorneys’ fees that would be appropriate to satisfy a fee award. See

Barfield v. New York City Health & Hosp. Corp., 537 F.3d 132, 151-52 (2d Cir. 2008).

         As a general matter, the “starting point” in analyzing whether claimed attorneys’ fees are

appropriate is “the lodestar – the product of a reasonable hourly rate and the reasonable number

of hours required by the case.” Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir.




                                                  2
2011). The party seeking fees bears the burden of demonstrating that its requested fees are

reasonable, and must provide the Court with sufficient information to assess the fee application.

Blum v. Stenson, 465 U.S. 886, 897 (1984); New York State Ass’n for Retarded Children, Inc. v.

Carey, 711 F.2d 1136, 1148 (2d Cir. 1983).

       An attorney’s hourly rate is considered reasonable when it is “in line with those [rates]

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Blum, 465 U.S. at 895 n.11. Although the fee applicant has the

burden of demonstrating prevailing market rates for comparable work, the Court may also apply

its “own knowledge” of rates charged in the community in assessing the reasonableness of the

rates sought. Broome v. Biondi, 17 F. Supp. 2d 230, 237 (S.D.N.Y. 1997); Miele v. N.Y. State

Teamsters Conf. Pension & Ret. Fund, 831 F.2d 407, 409 (2d Cir. 1987). When an attorney’s

requested hourly rate is higher than rates found to be reasonable in the relevant market, it is

within the Court’s discretion to reduce the requested rate. See Savino v. Computer Credit, Inc.,

164 F.3d 81, 87 (2d Cir. 1998).

       Where the requested amount of fees is excessive because the number of stated hours is

greater than that which should have been required for the work produced, the Court should

reduce the stated hours accordingly. See Seitzman v. Sun Life Assurance Co. of Canada,

311 F.3d 477, 487 (2d Cir. 2002). In determining whether an excessive amount of time was

expended on the matter, the Court may consider, inter alia, the nature and quality of the work

submitted by counsel in connection with the litigation, and whether the work was complicated or

straightforward. Kirsch v. Fleet St., Ltd., 148 F.3d 149, 173 (2d Cir. 1998); Castellanos v. Mid

Bronx Cmty. Hous. Mgmt. Corp., No. 13cv3061 (JGK), 2014 WL 2624759, at *6

(S.D.N.Y. June 10, 2014).




                                                  3
       In addition to the lodestar amount, attorneys’ fees may include “those reasonable

out-of-pocket expenses incurred by attorneys and ordinarily charged to their clients.”

LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir. 1998) (citation omitted). These

expenses, or “costs,” may include photocopying, travel, telephone costs, and postage, as well as

filing fees and reasonable process-server fees. Kuzma v. Internal Revenue Serv., 821 F.2d 930,

933-34 (2d Cir. 1987); Rosendo v. Everbrighten Inc., No. 13cv7256 (JGK) (FM), 2015 WL

1600057, at *9 (S.D.N.Y. Apr. 7, 2015), report and recommendation adopted, 2015

WL 4557147 (July 28, 2015).

II.    PLAINTIFF’S FEE APPLICATION

       In their motion, Plaintiffs seek an award of $91,163.64, representing $87,385.33 in

attorneys’ fees incurred by the firm of Troy Law, PLLC (“Troy Law” or the “Firm”) and

$3,778.31 in costs. (See Declaration of John Troy, Esq., in Support of Motion for Attorneys’

Fees and Costs, dated Feb. 24, 2020 (“Troy Decl.”) (Dkt. 123-2), at 23.) Counsel’s time records

indicate that Troy Law expended a total of 248.94 hours on this case. (See id.) As stated above,

Defendants do not dispute that Plaintiffs are entitled to attorneys’ fees and costs pursuant to the

provisions of the NYLL discussed above. (See Declaration of Ricardo Morel, Esq., in

Opposition to Plaintiffs’ Motion for Attorneys’ Fees and Costs, dated Mar. 5, 2020 (“Morel

Decl.”) (Dkt. 126) ¶ 2.) Rather, Defendants contend that the fees demanded by Plaintiffs are

excessive because they are based on above-market hourly rates. (See id. ¶¶ 7-8.) Furthermore,

Defendants point to some costs that they see as inflated. (See id. ¶ 15.)

       Based on its review of Plaintiffs’ counsel’s Declaration and Troy Law’s time records, the

Court finds that the number of hours that Troy Law billed to this case was reasonable and that




                                                 4
Plaintiffs are generally entitled to compensation for those hours, but that they are not entitled to

compensation at the hourly rates they propose.

       A.      Reasonable Rates

       Plaintiffs were represented in this action by John Troy, Esq. (“Troy”), the principal of

Troy Law, as well as (according to Troy) by the following other attorneys and staff employed by

the Firm: George Kibum Byun (“Byun”), Aaron Schweitzer (“Schweitzer”), William Lou

(“Lou”), Preethi Kilaru (“Kilaru”), Maggie Huang (“Ms. Huang”), Bella Ho (“Ho”), and

Tiffany Troy (“Ms. Troy”). (See Troy Decl. ¶ 58.) The Court will consider each of these

individuals’ backgrounds and hourly rates in turn.

               1.      John Troy

       Troy is a partner in Troy Law and is also the firm’s principal. (Id. ¶ 14.) Troy was

admitted to the bar in 1989 and, since opening his own firm, he has specialized in wage-and-hour

cases like this one. (See id. ¶¶ 14-15.) Troy states in his Declaration that Troy Law is “one of

the largest firms [by] case load,” and he lists hundreds of wage-and-hour cases in which he is

currently counsel of record. (Id. ¶¶ 17-20.) Finally, Troy notes that, in at least one case, he was

previously awarded an hourly rate of $550, and Troy is seeking that same rate in this action. (Id.

¶¶ 24-25.)

       This Court does not credit Troy’s implicit suggestion that he is generally awarded a rate

of $550 per hour and will not award him that rate. Although the Court acknowledges that one

court, in the District of New Jersey, allowed Troy to recover attorneys’ fees based on an hourly

rate of $550, that court did not cite to any other cases in which Troy had been awarded that rate,

and, in fact, the attorneys in the cases cited by the court were awarded significantly less than

$550 per hour. (See id. ¶ 24 (citing Zhang v. Chongqing Liuyishou Gourmet NJ Inc., Civil




                                                  5
Action No. 18-10359 (CCC), 2019 WL 6318341, at *4 (D.N.J. Nov. 26, 2019)).) Indeed, courts

in this District have recently determined that a reasonable rate for senior attorneys handling

wage-and-hour cases, in this market, typically ranges from $300 to $400 per hour. See

Shanfa Li v. Chinatown Take-Out Inc., No. 16cv7787 (JCM), 2019 WL 3715086, at *6

(S.D.N.Y. Aug. 7, 2019) (“[L]itigators and partners [with Troy’s experience] are commonly

awarded between $300 and $400 per hour in FLSA cases within the Southern District of New

York.” (collecting cases)); accord Guo v. Tommy’s Sushi, Inc., No. 14cv3964 (PAE), 2016 WL

452319, at *5 (S.D.N.Y. Feb. 5, 2016).

       The question of where, within that general range, Troy’s rate, in particular, should fall

has been addressed by a few courts within this Circuit. In a few recent cases in the Eastern

District of New York, courts have approved a rate of $375 per hour for Troy’s work. See

Singh v. A & A Market Plaza, Inc., No. CV 15-7396 (AKT), 2019 WL 4861882, at *9 (E.D.N.Y.

Sept. 30, 2019) (reducing rate of $450/hour requested by Troy to $375/hour); Suarez

Castaneda v. F&R Cleaning Servs. Corp., No. 17-cv-7603 (SJ) (PK), 2019 WL 5694118, at *15

(E.D.N.Y. Mar. 15, 2019) (recommending that Troy be awarded reduced rate of $375/hour),

report and recommendation adopted, 2019 WL 5693768 (July 8, 2019); Zhong Fa Qin v.

Sensation Neo Shanghai Cuisine, Inc., No. 15-CV-6399 (KAM), 2018 WL 4853041, at *3

(E.D.N.Y. Oct. 4, 2018) (adopting report and recommendation and modifying on other grounds)

(awarding Troy $375/hour). On the other hand, there are cases in both this District and the

Eastern District in which courts have awarded Troy fees at the very low end of the identified

range (i.e., at the rate of $300 per hour), based on the poor quality of his work in those cases.

For example, courts have reduced Troy’s requested rate to $300 per hour in cases where Troy’s

performance at trial demonstrated a lack of skill and/or professionalism. See Hui Luo v. L & S




                                                  6
Acupuncture, P.C., No. 14 Civ. 1003 (BMC), 2015 WL 1954468, at *2 (E.D.N.Y. Apr. 29, 2015)

(noting that court could not justify a rate for Troy in excess of $300 per hour, where, inter alia,

“[t]he trial was very rough in terms of demonstrating Mr. Troy’s ability to formulate questions

according to the rules of evidence”), aff'd, 649 F. App’x 1 (2d Cir. 2016); Shanfa Li, 2019 WL

3715086, at *6 (noting that “Mr. Troy’s conduct during trial was lacking,” and that he

“repeatedly interrupted the Court, was disrespectful, and struggled to pose clear questions,”

warranting a reduction in his requested rate to $300/hour); see also Guo v. Tommy’s Sushi, Inc.,

No. 14cv3964 (PAE), 2016 WL 452319, at *5 (S.D.N.Y. Feb. 5, 2016) (awarding Troy

$300/hour); Run Guo Zhang v. Lin Kumo Japanese Rest. Inc., No. 13cv6667 (PAE), 2015 WL

5122530, at *3 (S.D.N.Y. Aug. 31, 2015) (awarding Troy $300/hour).

       This Court agrees that an hourly rate in the range of $300 to $400 is generally an

appropriate rate for an attorney with a similar level of experience to Troy, engaged in FLSA and

NYLL litigation in this Court. In determining the particular rate that would be appropriate to

award him in this case, the Court notes that Troy did not personally conduct the trial or appear at

any pre-trial conferences in the action, instead delegating a junior associate to handle all such

appearances. As Troy is the principal of Troy Law, however, and is responsible for the work of

his associates, it is fair to consider both how this case was managed from its inception and how

the trial itself was conducted in determining a reasonable hourly rate for his work.

       In that regard, the Court notes that the pre-trial management of this case by Troy Law

was uneven at best, leading to a trial that was marked by inadequate preparation and

organization. Even when the case was supposedly trial ready, the Court discovered problems in

its development and posture, as plaintiff Huang had opted into the case with respect to his FLSA

claims, but counsel had never sought leave to amend the pleading to add his NYLL claims




                                                  7
(which Huang nonetheless wished to present at trial), and as the Docket reflected that Defendants

had actually never answered the operative complaint. Although the latter problem demonstrates

neglect on Defendants’ part, Plaintiffs nevertheless had a responsibility to ensure that their case

was actually ready for trial, and it was not. Plaintiffs apparently did not even realize that either

of these particular problems existed; rather, the Court raised (and researched) the issues itself,

ultimately allowing Plaintiffs to present evidence on Huang’s NYLL claims, and to move to

amend their Second Amended Complaint, on the record, to conform to the evidence adduced at

trial, see Fed. R. Civ. P. 15(b)(2), and permitting Defendants to file an untimely Answer,

immediately before trial (see Dkt. 109).

       As for the trial itself, the Court learned, in the middle of a cross-examination, that Troy

Law had misrepresented the content of a witness affidavit (which had been submitted in lieu of

live direct testimony). Specifically, counsel had represented to the Court that two sworn versions

of the affidavit (one that was in English only and another that was in both Mandarin and English)

were substantively identical, when they apparently were not. Upon discovering the discrepancy,

the Court essentially had to pause the trial and take the testimony of Ms. Troy – who had

prepared the Mandarin translation – in order to understand why the versions differed. The trial

was also unnecessarily prolonged because Plaintiffs’ counsel could not make plaintiff Huang

available until after 3:00 p.m. on any day – a problem that was not flagged in advance for either

Defendants or the Court.

       Additionally, the Court raised important legal and evidentiary issues sua sponte, and

expended its own time and effort to understand those issues because Plaintiffs had failed to raise

or brief them. As just one example, both parties took testimony from several witnesses regarding

how many meal breaks Plaintiffs had each day and whether Defendants had provided them with




                                                  8
food during those breaks, but Plaintiffs had made no argument that they were entitled to have a

“meal credit” factored into their wages, or pointed to any other reason why this testimony

regarding Plaintiffs’ meals was legally relevant. Although this issue was raised by the Court

with Plaintiffs’ counsel early in the trial, counsel addressed it only in a post-trial brief, which was

filed close to midnight the night before the day on which the Court had announced that it would

make its findings of fact and conclusions of law on the record, and over a week after the trial had

ended. (See Dkt. 116.)

       Overall, the Court finds that, as the head of Troy Law and the attorney responsible for the

conduct of the case, Troy’s performance exhibited certain failings. For this reason, although the

Court will not go to the very lowest end of the range identified by other courts in this Circuit as

reasonable for an attorney with Troy’s level of experience, in his area of practice, it finds that an

appropriate rate for Troy in this case is $325 per hour.

               2.      George Kibum Byun

       According to Troy, Byun is a “managing associate” at Troy Law. (Troy Decl. ¶ 26.)

Byun graduated from law school in 2015 and was admitted to the New York bar that same year.

(Id.) He has been working at Troy Law for over three years and has handled many wage-and-

hour cases. (See id. ¶¶ 26-28.) Plaintiffs request that Byun’s fees be calculated at an hourly rate

of $350. (Id. ¶ 29.)

       This rate, however, is far above the market rate for associates with Byun’s experience. In

the last couple of years, courts have awarded Byun an hourly rate between $150 and $200, see,

e.g., Singh, 2019 WL 4861882, at *9; Zhong, 2018 WL 4853041, at *3; Shanfa, 2019 WL

3715086, at *6, and Byun apparently worked on this case earlier in his career. Here, the Court

finds that an hourly rate of $160 would be reasonable to compensate Plaintiffs for Byun’s work.




                                                  9
               3.      Aaron Schweitzer

       Schweitzer is also represented to be a “managing associate” at Troy Law. (Troy Decl.

¶ 30.) He graduated in 2016, was admitted to the New Jersey bar in 2017, and was admitted to

the New York bar in 2018. (Id.) Like Troy, Schweitzer has been involved in the litigation of

many wage-and-hour cases, which are listed or described in Troy’s Declaration. (See id.

¶¶ 30-36.) Plaintiffs seek to recover fees for Schweitzer’s work at the rate of $350 per hour, the

rate that he was awarded in the Zhang case in the District of New Jersey (the same case in which

Troy was awarded his requested rate of $550 per hour). (See id. ¶¶ 37-38.)

       The Court declines to award Schweitzer his requested rate for the same reasons it

declines to award Troy his requested rate of $550 per hour. Aside from the Zhang case, courts in

this Circuit have generally awarded Schweitzer an hourly rate of $100 or $150, consistent with

his status as a relatively junior associate. See, e.g., Singh, 2019 WL 4861882, at *9; Zhong, 2018

WL 4853041, at *3; Suarez, 2019 WL 5694118, at *15; Shanfa, 2019 WL 3715086, at *6.

Moreover, the less-than-exemplary conduct in managing the trial in this action, described above,

was largely attributable to Schweitzer, as, despite Troy’s presumed oversight, Schweitzer was

the attorney from the Firm who apparently authored most – if not all – of the trial-related

submissions to the Court, who apparently undertook most of Plaintiffs’ trial preparation efforts

(including the preparation of the inaccurate affidavit mentioned earlier and the later

misrepresentation to the Court regarding its contents), and who actually tried the case on

Plaintiffs’ behalf. (See Dkt. 116.) Given the issues identified above, this Court finds that a

reasonable rate for Schweitzer, in this particular case, is $125 per hour.




                                                 10
                4.      William Lou

        Troy’s Declaration describes Lou as a “clerk” and states that he graduated from law

school in May 2016 and joined Troy Law in October of that year. (Troy Decl. ¶¶ 39, 41.) The

Court understands the “clerk” designation to be used by Troy Law to describe an attorney who

has not been admitted to any state’s bar, and, indeed, Troy gives no indication in his Declaration

that Lou is a member of the bar of the Southern District of New York or of any other court. Troy

also does not describe Lou as having had any relevant litigation experience prior to being

employed by the Firm. (See id. ¶¶ 39-43.) Although Plaintiffs request that Lou’s fees be

calculated at an hourly rate of $200 (id. ¶ 43), they have not justified that rate.

        The Court notes that it is commonly understood in the legal community that attorneys

who are not members of the bar command a lower rate than those who are, and attorneys who are

not admitted to the bar have been awarded around $80 per hour in other cases. See, e.g., Zhong,

2018 WL 4853041, at *3. Based on the limited information that Plaintiffs have provided

regarding Lou’s level of skill and experience, the Court finds that $80 per hour is an appropriate

rate to compensate Plaintiffs for his work on this case.

                5.      Preethi Kilaru

        Plaintiffs ask to recover $200 per hour for the work of Kilaru on this case, but they never

even state the position that Kilaru held at Troy Law. Rather, in his Declaration, Troy states only

that Kilaru has an LLM degree and has worked with the Firm since April 2018. (See Troy Decl.

¶ 48.) In a District of New Jersey case, Zhang, Kilaru was awarded an hourly rate of $150 for

“[p]aralegal [w]ork.” Zhang, 2019 WL 6318341, at *4. This Court finds that rate to be too high

for a paralegal (if that is, in fact, the position Kilaru holds), and, in light of the fact that the Court




                                                   11
should not have to guess at her position with Troy Law, the Court will only approve

compensation for Kilaru’s work at the rate of $70 per hour.

               6.      Maggie Huang

       Ms. Huang is a certified public accountant at Troy Law and has been working in that

field since 1991. (Troy Decl. ¶¶ 45-46.) Although Plaintiffs seek to recover for Ms. Huang’s

time at the rate of $150 per hour (id. ¶ 58), Plaintiffs note that Ms. Huang was recently awarded

an hourly rate of $100 in another case (id. ¶ 47 (citation omitted)), and that was also the rate

awarded to her in Shanfa, 2019 WL 3715086, at *6. Based on these cases and Ms. Huang’s

experience, the Court is satisfied that $100 per hour is an appropriate hourly rate for her work on

this matter.

               7.      Bella Ho

       Troy’s Declaration contains no section relating to Ho, and absolutely no information

regarding her position or experience. Accordingly, the Court finds that Plaintiffs have not met

their burden of demonstrating that they are entitled to recover any fees for her work on this case.

               8.      Tiffany Troy

       According to Troy, Ms. Troy acts as a Mandarin interpreter and translator for Troy Law,

and it appears she has done so since sometime in 2019. (See Troy Decl. ¶ 54.) Ms. Troy

translated Plaintiffs’ affidavits in this case and was called by the Court to testify regarding her

translations. Courts in this District have awarded between $50 and $150 for interpreter or

translator services, see Lora v. J. V. Car Wash, LTC, No. 11cv9010 (LLS) (AJP), 2015 WL

4496847, at *17 (S.D.N.Y. July 24, 2015) (citing cases), report and recommendation adopted,

2015 WL 7302755 (Nov. 18, 2015), and, in this case, Plaintiffs seek fees at the rate of $150 per

hour for Ms. Troy.




                                                 12
       The Court notes, however, that, in her trial testimony, Ms. Troy described herself as a

student who gives some of her time to helping out her family’s Firm; testified to having some

difficulties with written translations (as she primarily provided oral interpreting services); and

conceded that there were errors in the written translations she provided in this case. Under the

circumstances, and in light of Ms. Troy’s limited level of skill and experience, the Court will

award her an hourly rate of $50.

       B.      Reasonable Hours

       In support of Plaintiffs’ request for attorneys’ fees, Troy Law has provided the Court with

a copy of its time records, which appear to have been maintained contemporaneously during the

course of the litigation, and which show the billable hours counsel expended during this action.

(Troy Decl., Ex. 3.) Defendants raise no specific objections to the reasonableness of the claimed

hours, but the Court has nonetheless exercised its discretion to review the submitted time

records. Having done so, it finds that no reductions are necessary, except to reduce the total by

the time spent, and any costs incurred, solely with respect to counsel’s seeking a default

judgment against defendant Wang (see id., at 10), as any such fees and costs are not fairly

assessed against those defendants who appeared and litigated the case. Apart from that, this

Court has checked counsel’s calculations and has confirmed the number of hours incurred, as set

out in the chart below.

       C.      Lodestar Calculation

       Based on the foregoing, the Court calculates the lodestar in this case as follows:




                                                 13
                                   Hourly Rate
      Time-Keeper                (as modified by              Hours Billed                Total
                                    the Court)
 John Troy                           $325/hr            x       45.71 hrs        =        $14,855.75

 George Byun                         $160/hr            x       63.41 hrs        =        $10,145.60

 Aaron Schweitzer                    $125/hr            x       83.35 hrs        =       $10, 418.75

 William Lou                          $80/hr            x       15.32 hrs        =         $1,225.60

 Preethi Kilaru                       $70/hr            x       10.80 hrs        =           $756.00

 Maggie Huang                        $100/hr            x        1.60 hrs        =           $160.00

 Tiffany Troy                         $50/hr            x        9.60 hrs        =           $480.00

                                                                                          $38,041.70


       The Court finds no reason to diverge from the lodestar in this case, and accordingly finds

that, as against defendants La Vie En Szechuan, Savour Sichuan, Zhang, jointly and severally,

Plaintiffs are entitled to recover $38,041.70 in attorneys’ fees.

       D.       Costs

       Plaintiffs additionally seek litigation costs, in the amount of $3,778.31, for filing and

service fees, fees associated with ordering transcripts, trial-related printing costs, and the cost of

having an interpreter at trial. (Troy Decl., Ex. 3, at 10.) Plaintiffs’ litigation costs are adequately

delineated in counsel’s contemporaneous billing records, and this Court finds the requested costs

to be reasonable and compensable. See, e.g., Apolinario v. Luis Angie Deli Grocery Inc.,

No. 14cv2328 (GHW), 2015 WL 4522984, at *4 (S.D.N.Y. July 27, 2015) (awarding court

filing, process server, and transcript fees, as well as fee for Spanish interpreter). Defendants

complain that there are three $75 process-server fees for three defendants, even though all three

were served on the same person, at the time same, and in the same location – implying that



                                                  14
Defendants are being triple-charged for a single service. (Morel Decl. ¶ 15.) It is entirely

possible, however, that a process server would charge Plaintiffs a separate fee for each individual

that was to be served, regardless of whether they could all be found in the same place.

Therefore, the Court finds no reason to reduce Plaintiffs’ cost award on this basis. Furthermore,

the Court disagrees with Defendants’ suggestion that “[p]ostage [costs] . . . seem unnecessarily

excessive” (see id.), and finds that Plaintiffs’ mailing and printings costs are within an acceptable

range. Accordingly, the Court will grant Plaintiffs the award they seek for litigation costs,

except those costs that relate exclusively to defendant Wang, totaling $3,640.11.

                                          CONCLUSION

       For all of the foregoing reasons, it is hereby ORDERED that, pursuant to N.Y. Lab. Law

§ 198(1-a) and N.Y. Lab. Law § 663(1), in connection with the judgment in Plaintiffs’ favor that

this Court will issue in this case as against defendants La Vie En Szechuan, Savour Sichuan,

Zhang, Plaintiffs shall be awarded $41,681.81 in attorneys’ fees and costs reasonably incurred by

Plaintiffs in pursuing their claims under the NYLL.

       The Clerk of Court is directed to close the motion docketed in this action as Dkt. 123, and

Plaintiffs are directed to submit a proposed final judgment to the Court, setting out the damages,

interest, and attorneys fees and costs to be awarded in Plaintiffs’ favor, as against these

Defendants, jointly and severally.

Dated: New York, New York
       April 9, 2020

                                                      SO ORDERED


                                                      ______________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge
Copies to:
All counsel (via ECF)


                                                 15
